COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Rodney Milum v. The State of Texas

Appellate case number:    01-13-01027-CR

Trial court case number: 1347034

Trial court:              184th District Court of Harris County

        On June 17, 2015, this Court ordered Appellant to file an amended brief, and the State to
file an amended brief thirty days later. Appellant filed an amended brief on July 8, 2015. The
State’s amended brief, which we have not received, was due on August 7, 2015. If we do not
receive an amended brief from the State within 14 days of this order, this appeal will continue
with the original State’s brief.


       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown____________________________
                    Acting individually  Acting for the Court


Date: August 21, 2015